DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shengfeng Chen on 10/19/21.

Claims 1 and 13 have been amended as follows: 

1. (Currently Amended) An integrated fingerprint detection touch control display apparatus, comprising:
a plurality of fingerprint sensing driver circuits respectively configured to independently control fingerprint detection respectively in a plurality of sensing regions in the integrated fingerprint detection touch control display apparatus;
a touch sensing driver circuit configured to control touch detection in a touch detection region in the integrated fingerprint detection touch control display apparatus, the touch detection region comprising the plurality of sensing regions; and
an array substrate;
wherein the array substrate comprises:
one or more light sources; 

a plurality of photosensor driving thin film transistors respectively connected to the plurality of photosensors arranged in a plurality of rows; and
a plurality of gate scanning lines respectively connected to the plurality of rows of the plurality of photosensor driving thin film transistors; and
wherein the plurality of gate scanning lines comprise a plurality of first gate lines respectively connected to the plurality of fingerprint sensing driver circuits for independently detecting fingerprint information in each of the plurality of sensing regions, respectively, and a plurality of second gate lines connected to the touch sensing driver circuit for detecting a touch throughout the plurality of sensing regions; and a respective fingerprint sensing driver circuit of the plurality of fingerprint sensing driver circuits is connected to multiple rows of photosensor driving thin film transistors in a respective sensing region of the plurality of sensing regions.

13. (Currently Amended) An integrated method of fingerprint detection, touch control, and image display, comprising:
independently controlling fingerprint detection respectively in a plurality of sensing regions in an integrated fingerprint detection touch control display apparatus by a plurality of fingerprint sensing driver circuits respectively; and
controlling touch detection in a touch detection region in the integrated fingerprint detection touch control display apparatus by a touch sensing driver circuit, the touch detection region comprising the plurality of sensing regions;
wherein independently controlling fingerprint detection and controlling touch detection comprise:
emitting light using one or more light sources in an array substrate of the integrated fingerprint detection touch control display apparatus detecting a fingerprint information using a plurality of photosensors; and


wherein providing gate scanning signals comprises:
providing gate scanning signals from the plurality of fingerprint sensing driver circuits respectively through a plurality of first gate lines of the plurality of gate scanning lines, for independently detecting fingerprint information in the plurality of sensing regions, respectively; and
providing second gate scanning signals from the touch sensing driver circuit to a plurality of second gate lines of the plurality of gate scanning lines respectively, for detecting a touch throughout the plurality of sensing regions;
wherein a respective fingerprint sensing driver circuit of the plurality of fingerprint sensing driver circuits is connected to first gate lines driving thin film transistors in a respective sensing region of the plurality of sensing regions.

Reasons for Allowance
Claims 1-11, 13-20 and 22 are allowed.  The following is the Office's statement of reasons for allowance:
As to the independent claims, the prior art of record fails to teach or suggest an integrated fingerprint detection touch control display apparatus or a method of controlling, which uses a plurality of fingerprint sensing driver circuits, wherein each circuit is connected to multiple first gate lines in a sensing region for providing fingerprint sensing by connecting to photosensing thin film transistors within in photosensors and also within the sensing region and a plurality of second gate lines connected to a touch sensing driving circuit.  It is the teaching of using a single fingerprint sensing driving circuit connected to multiple first gate lines and photo 

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-11, 13-20 and 22 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Publication 2016/0042215 to Wang discloses fingerprint sensing, but does not teach the limitations of claims 1 and 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD M DICKE whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693